 1   MICHAEL J. MICELI, ESQ.
     Nevada Bar No. 10151
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 4   (702) 382-9221 (702) 474-4210 fax
     email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   DAVID ROEUM

 7                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
      UNITED STATES OF AMERICA,
11
                                                          Case No. 2:18-CR-00390-RFB-BNW-4
12                   Plaintiff,

13    vs.
14
      DAVID ROEUM,
15
                     Defendant.
16
17
            STIPULATION AND ORDER MODIFY PRETRIAL RELEASE TO ALLOW
18
19                                    DEFENDANT TO TRAVEL

20          IT IS HEREBY STIPULATED AND AGREED, by and between ALLISON REESE,
21
     ESQ., Assistant United States Attorney, counsel for the United States of America, and
22
     MICHAEL J. MICELI, ESQ., counsel for DAVID ROEUM; that Defendant's pretrial release
23
     conditions be modified as follows:
24
25          1.     That Mr. Roeum be allowed to travel out of the District of Nevada upon approval

26                 and authorization of Pretrial Services.
27
            2.     That Mr. Roeum must abide by all conditions imposed by Pretrial Services on
28
                   such travel.


                                                    -1-
 1        3.    That Counsel has spoken to AUSA Allison Reese and she has no objections for
 2              Mr. Roeum's travel to Los Angeles, California from August 23, 2019 through
 3
                August 25, 2019.
 4
          4.    That Counsel has spoken to Pretrial Services Emily McKillip she has no
 5
 6              objections to modify conditions of release for travel to Los Angeles, California

 7              from August 23, 2019 through August 25, 2019.
 8        5.    That Mr. Roeum is requesting to travel to Los Angeles, California from August
 9
                23, 2019 through August 25, 2019 to see his children.
10
          6.    That Mr. Roeum will be staying with his sister, Saoin Roeum at 2208 Daly Street,
11
12              Los Angeles, California 90031.

13
                DATED this 12th day of August 2019.
14
15     /S/                                                 /S/                      .
     MICHAEL J. MICELI, ESQ.                           ALLISON REESE, ESQ.
16    Nevada Bar No. 10151                             Assistant United States Attorney
     601 Las Vegas Blvd. South                         501 Las Vegas Blvd. South,
17   Las Vegas, Nevada 89101                           Suite 1100
18   Attorney for Defendant                            Las Vegas, NV 89101
     DAVID ROEUM
19
20        IT IS SO ORDERED.
21
22                   13th day of ________________________,
          DATED this _____        August                   2019.
23
24                                                     _______________________________
                                                       RICHARD F. BOULWARE, II
25
                                                       UNITED STATES DISTRICT JUDGE
26
27
28



                                                 -2-
